DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-20 are pending and being examined. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first side rib and the second side rib” of claims 18-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (KR 20150057271 A; hereinafter “Choi”; English translation attached starting on pp 30).  
Regarding claim 1, Choi teaches a preservation tube for a sampling swab (Choi; para [1, 3]; sample preparation and dispensing apparatus), comprising a tube body (Choi; para [30]; Fig. 1, 2; main body 210), wherein a first cavity for storing a sample releasing agent (Choi; para [32, 43]; Fig. 2a, 5b; collecting unit 120 is made of a material that is easy to collect the sample and release the collected sample to the reagent… a partition wall 240 provided in the accommodation space 212; the examiner interprets the first cavity as seen in Fig. 2a as the left side of the accommodation space 212) and a second cavity for placing the sampling swab are provided in the tube body (Choi; para [36]; Fig. 2a; a predetermined accommodation space 212 to accommodate the collection rod 100; the examiner interprets the second cavity as seen in Fig. 2a as the right side of the accommodation space 212), the first cavity is in communication with the second cavity (Choi; para [53]; a predetermined distribution port 242 may be formed), and a central axis of the second cavity deviates from a central axis of the tube body (Choi; Fig. 1).
Regarding claim 3, Choi teaches the preservation tube for the sampling swab according to claim 1, wherein a top portion of the tube body is provided with a first connection portion for connecting a tube cap (Choi; para [43, 44]; Fig. 1, 2a; cover 220), and a bottom portion of the tube body is provided with a fixing portion (Choi; Fig. 1; examiner note that bottom portion is flat and is interpreted as fixed placed on a horizontal surface).  
Regarding claim 4, Choi teaches the preservation tube for the sampling swab according to claim 1, wherein top portions of the first cavity and the second cavity are connected with a second connection portion, the second connection portion surrounds between an outer edge of the top portions of the first cavity and the second cavity and the inner wall of the tube body (Choi; Fig. 6b, 13).  Examiner notes that the wall extends from the bottom to top portions, thus dividing the first and second cavity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Irmscher et al (US 20190344263 A1; hereinafter “Irmscher”).  
Regarding claim 2, Choi teaches the preservation tube for the sampling swab according to claim 1, with the first cavity.  
Choi does not teach wherein the central axis of the first cavity coincides with the central axis of the tube body, and a side portion of the second cavity is attached to an inner wall of the tube body.
However, Irmscher teaches an analogous art of a system for sample preparation (Irmscher; Abstract) comprising a first cavity (Irmscher; para [148]; Fig. 6; The receiving chamber is configured for receiving a sample and the reagent reservoir), wherein the first cavity coincides with the central axis of the tube body, and a side portion of the second cavity is attached to an inner wall of the tube body (Irmscher; Fig. 6; the examiner notes that the receiving chamber is position in the central axis for the as fluid is delivered down towards the base).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the first cavity of Choi in the manner of ---coinciding with the central axis of the tube body as taught by Irmscher as this is a known and suitable arrangement for cavities/chambers in the art.  Further, it is a matter of engineering design to arrange the ---cavity in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the first cavity of Choi to the claimed limitation of coinciding with the central axis as Irmscher teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Flanigan et al (US 20090030342 A1; hereinafter “Flanigan”). 
Regarding claim 5, Choi teaches the preservation tube for the sampling swab according to claim 1, wherein an inner wall of the second cavity (Choi; Fig. 6b). 
Choi does not teach wherein an inner wall of the second cavity is provided with a plurality of first protrusions.
However, Flanigan teaches an analogous art of sample acquisition device (Flanigan; Abstract) wherein an inner wall is provided with a plurality of first protrusions (Flanigan; para [60]; Fig. 5A; the abrasion element 50G comprises an opening bounded at least in part by a helical projection 55).  It would have been obvious to one of ordinary skill in the art to have modified the inner wall of the second cavity of Choi to comprise the plurality of first protrusions  as taught by Flanigan, because Flanigan teaches that the abrasion elements comprise one or more surfaces that can be brought into contact with a sample acquisition device, such as a swab, whereby the abrasion element facilitates the release of sample material (Flanigan; para [42]). 
Regarding claim 6, modified Choi teaches the preservation tube for the sampling swab according to claim 5 (the inner wall of the second cavity is modified to comprise the plurality of first protrusions as taught by Flanigan discussed above in claim 5), wherein the first protrusion is a first rib or a first emboss, and the first rib is one of or a combination of at least two of a vertical rib, a horizontal rib, a bevel rib and a spiral rib (Flanigan; para [60]; Fig. 5A; the abrasion element 50G comprises 2-12 helical turns).
Regarding claim 7, modified Choi teaches the preservation tube for the sampling swab according to claim 5 (the inner wall of the second cavity is modified to comprise the plurality of first protrusions as taught by Flanigan discussed above in claim 5), with the second cavity. 
Modified Choi does not teach wherein both an inner side and a bottom portion of the second cavity are evenly distributed with a plurality of second protrusions.
However, Flanigan teaches an analogous art of sample acquisition device (Flanigan; Abstract) wherein an inner side and a bottom portion are evenly distributed with a plurality of second protrusions (Flanigan; para [65]; Fig. 6; projections 58 could be positioned near the first end opening 24 of the housing 20 or between both ends of the housing 20).  It would have been obvious to one of ordinary skill in the art to have modified the bottom portion and inner side of the second cavity of Choi to comprise the plurality of second protrusions as taught by Flanigan, because Flanigan teaches extensions increase the contact area with the sample acquisition thus facilitates the release of sample material (Flanigan; para [42, 65]).
Regarding claim 8, modified Choi teaches the preservation tube for the sampling swab according to claim 7 (the inner wall of the second cavity is modified to comprise the plurality of first protrusions as taught by Flanigan discussed above in claim 5, the inner side and bottom portion of the second cavity is modified to comprise the plurality of second protrusions as taught by Flanigan), wherein the second protrusion is a second rib or a second emboss, one end of the second rib is located in a center of the bottom portion of the second cavity (Flanigan; para [65]; Fig. 6; projections 58 positioned near the second end 26 of the housing), and the other end of the second rib is connected to the first protrusion (Flanigan; para [76]; the abrasion elements may be used in combination with one another and/or stacked to create a plurality of abrasion elements to enhance sample release).  
Claims 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Saint-Amand (US 4813432 A; hereinafter “Saint”). 
Regarding claim 9, Choi teaches the preservation tube for the sampling swab according to claim 1, with the first cavity and the second cavity. 
Choi does not teach wherein the first cavity is a taper hole, the second cavity is a cylindrical hole, and a depth of the second cavity is greater than a depth of the first cavity.
However, Saint teaches an analogous art of a swab transport apparatus (Saint; Abstract) comprising a first cavity (Saint; col. 4, line 45; Fig. 4; first chamber 62) and a second cavity (Saint; col. 4, line 51; Fig. 4; chamber 64), wherein the first cavity is a taper hole (Saint; col. 4, lines 44-46; Fig. 4; frustoconical shape transition portion 76 disposed intermediate first chamber 62 and reduced diameter portion 66), the second cavity is a cylindrical hole (Saint; Fig. 4), and a depth of the second cavity is greater than a depth of the first cavity (Saint; Fig. 4; examiner notes that the second chamber/cavity is lower than the first chamber/cavity).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the first cavity and second cavity of Choi in the manner of ----the taper hole and the cylindrical hole, respectively, wherein the second cavity is lower/greater in depth than the first cavity as taught by Saint as this is a known and suitable arrangement for the cavity/chamber in the art.  Further, it is a matter of engineering design to arrange the cavity/chamber in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the cavity/chamber to the claimed limitation as Saint teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Regarding claim 12, modified Choi teaches the preservation tube for the sampling swab according to claim 3, with the first cavity and the second cavity. 
Choi does not teach wherein the first cavity is a taper hole, the second cavity is a cylindrical hole, and a depth of the second cavity is greater than a depth of the first cavity.
However, Saint teaches an analogous art of a swab transport apparatus (Saint; Abstract) comprising a first cavity (Saint; col. 4, line 45; Fig. 4; first chamber 62) and a second cavity (Saint; col. 4, line 51; Fig. 4; chamber 64), wherein the first cavity is a taper hole (Saint; col. 4, lines 44-46; Fig. 4; frustoconical shape transition portion 76 disposed intermediate first chamber 62 and reduced diameter portion 66), the second cavity is a cylindrical hole (Saint; Fig. 4), and a depth of the second cavity is greater than a depth of the first cavity (Saint; Fig. 4; examiner notes that the second chamber/cavity is lower than the first chamber/cavity).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the first cavity and second cavity of Choi in the manner of ----the taper hole and the cylindrical hole, respectively, wherein the second cavity is lower/greater in depth than the first cavity as taught by Saint as this is a known and suitable arrangement for the cavity/chamber in the art.  Further, it is a matter of engineering design to arrange the cavity/chamber in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the cavity/chamber to the claimed limitation as Saint teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Regarding claim 13, Choi teaches the preservation tube for the sampling swab according to claim 4, with the first cavity and the second cavity. 
Choi does not teach wherein the first cavity is a taper hole, the second cavity is a cylindrical hole, and a depth of the second cavity is greater than a depth of the first cavity.
However, Saint teaches an analogous art of a swab transport apparatus (Saint; Abstract) comprising a first cavity (Saint; col. 4, line 45; Fig. 4; first chamber 62) and a second cavity (Saint; col. 4, line 51; Fig. 4; chamber 64), wherein the first cavity is a taper hole (Saint; col. 4, lines 44-46; Fig. 4; frustoconical shape transition portion 76 disposed intermediate first chamber 62 and reduced diameter portion 66), the second cavity is a cylindrical hole (Saint; Fig. 4), and a depth of the second cavity is greater than a depth of the first cavity (Saint; Fig. 4; examiner notes that the second chamber/cavity is lower than the first chamber/cavity).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the first cavity and second cavity of Choi in the manner of ----the taper hole and the cylindrical hole, respectively, wherein the second cavity is lower/greater in depth than the first cavity as taught by Saint as this is a known and suitable arrangement for the cavity/chamber in the art.  Further, it is a matter of engineering design to arrange the cavity/chamber in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the cavity/chamber to the claimed limitation as Saint teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Irmscher, and in further view of Saint. 
Regarding claim 11, modified Choi teaches the preservation tube for the sampling swab according to claim 2, with the first cavity and the second cavity. 
Modified Choi does not teach wherein the first cavity is a taper hole, the second cavity is a cylindrical hole, and a depth of the second cavity is greater than a depth of the first cavity.
However, Saint teaches an analogous art of a swab transport apparatus (Saint; Abstract) comprising a first cavity (Saint; col. 4, line 45; Fig. 4; first chamber 62) and a second cavity (Saint; col. 4, line 51; Fig. 4; chamber 64), wherein the first cavity is a taper hole (Saint; col. 4, lines 44-46; Fig. 4; frustoconical shape transition portion 76 disposed intermediate first chamber 62 and reduced diameter portion 66), the second cavity is a cylindrical hole (Saint; Fig. 4), and a depth of the second cavity is greater than a depth of the first cavity (Saint; Fig. 4; examiner notes that the second chamber/cavity is lower than the first chamber/cavity).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the first cavity and second cavity of Choi in the manner of ----the taper hole and the cylindrical hole, respectively, wherein the second cavity is lower/greater in depth than the first cavity as taught by Saint as this is a known and suitable arrangement for the cavity/chamber in the art.  Further, it is a matter of engineering design to arrange the cavity/chamber in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the cavity/chamber to the claimed limitation as Saint teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Flannigan, and in further view of Saint. 
Regarding claim 14, modified Choi teaches the preservation tube for the sampling swab according to claim 5, with the first cavity and the second cavity. 
Modified Choi does not teach wherein the first cavity is a taper hole, the second cavity is a cylindrical hole, and a depth of the second cavity is greater than a depth of the first cavity.
However, Saint teaches an analogous art of a swab transport apparatus (Saint; Abstract) comprising a first cavity (Saint; col. 4, line 45; Fig. 4; first chamber 62) and a second cavity (Saint; col. 4, line 51; Fig. 4; chamber 64), wherein the first cavity is a taper hole (Saint; col. 4, lines 44-46; Fig. 4; frustoconical shape transition portion 76 disposed intermediate first chamber 62 and reduced diameter portion 66), the second cavity is a cylindrical hole (Saint; Fig. 4), and a depth of the second cavity is greater than a depth of the first cavity (Saint; Fig. 4; examiner notes that the second chamber/cavity is lower than the first chamber/cavity).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the first cavity and second cavity of Choi in the manner of ----the taper hole and the cylindrical hole, respectively, wherein the second cavity is lower/greater in depth than the first cavity as taught by Saint as this is a known and suitable arrangement for the cavity/chamber in the art.  Further, it is a matter of engineering design to arrange the cavity/chamber in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the cavity/chamber to the claimed limitation as Saint teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Regarding claim 15, modified Choi teaches the preservation tube for the sampling swab according to claim 6, with the first cavity and the second cavity. 
Modified Choi does not teach wherein the first cavity is a taper hole, the second cavity is a cylindrical hole, and a depth of the second cavity is greater than a depth of the first cavity.
However, Saint teaches an analogous art of a swab transport apparatus (Saint; Abstract) comprising a first cavity (Saint; col. 4, line 45; Fig. 4; first chamber 62) and a second cavity (Saint; col. 4, line 51; Fig. 4; chamber 64), wherein the first cavity is a taper hole (Saint; col. 4, lines 44-46; Fig. 4; frustoconical shape transition portion 76 disposed intermediate first chamber 62 and reduced diameter portion 66), the second cavity is a cylindrical hole (Saint; Fig. 4), and a depth of the second cavity is greater than a depth of the first cavity (Saint; Fig. 4; examiner notes that the second chamber/cavity is lower than the first chamber/cavity).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the first cavity and second cavity of Choi in the manner of ----the taper hole and the cylindrical hole, respectively, wherein the second cavity is lower/greater in depth than the first cavity as taught by Saint as this is a known and suitable arrangement for the cavity/chamber in the art.  Further, it is a matter of engineering design to arrange the cavity/chamber in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the cavity/chamber to the claimed limitation as Saint teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Claims 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Saint, and in further view of Greenspan (US 4184483 A; hereinafter “Greenspan”). 
Regarding claim 10, Choi teaches the preservation tube for the sampling swab according to claim 1, with the first cavity and the second cavity. 
Choi does not teach wherein the first cavity is a taper hole, the second cavity is a cylindrical hole, and a depth of the second cavity is greater than a depth of the first cavity.
However, Saint teaches an analogous art of a swab transport apparatus (Saint; Abstract) comprising a first cavity (Saint; col. 4, line 45; Fig. 4; first chamber 62) and a second cavity (Saint; col. 4, line 51; Fig. 4; chamber 64), wherein the first cavity is a taper hole (Saint; col. 4, lines 44-46; Fig. 4; frustoconical shape transition portion 76 disposed intermediate first chamber 62 and reduced diameter portion 66), the second cavity is a cylindrical hole (Saint; Fig. 4), and a depth of the second cavity is greater than a depth of the first cavity (Saint; Fig. 4; examiner notes that the second chamber/cavity is lower than the first chamber/cavity).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the first cavity and second cavity of Choi in the manner of ----the taper hole and the cylindrical hole, respectively, wherein the second cavity is lower/greater in depth than the first cavity as taught by Saint as this is a known and suitable arrangement for the cavity/chamber in the art.  Further, it is a matter of engineering design to arrange the cavity/chamber in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the cavity/chamber to the claimed limitation as Saint teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Modified Choi does not teach the first cavity and the second cavity are partially overlapped to form a first side rib and a second side rib, and a distance between the first side rib and the second side rib is not greater than the smallest diameter of the sampling swab.
However, Greenspan teaches an analogous art of a swab package in a tube (Greenspan; Abstract) comprising a first cavity (Greenspan; Fig. 2; examiner interprets the top half of tube 14 as the first cavity) and a second cavity (Greenspan; Fig. 2; examiner interprets the top half of tube 14 as the second cavity) partially overlapped to form a first side rib and a second side rib (Greenspan; col. 5, line 43; Fig. 2; a one-way valve 32; examiner interprets one side of the valve a the first rib and the second side of the valve as the second rip), and a distance between the first side rib and the second side rib is not greater than the smallest diameter of the sampling swab (Greenspan; Fig. 2).  It would have been obvious to one of ordinary skill in the art to have modified the first cavity and the second cavity of modified Choi to be partially overlapped to form the first rib and the second rib as taught by Greenspan, because Greenspan teaches the valve separates the chamber and allows liquid flow when required (Greenspan; col. 5, line 45-48). 
Regarding claim 17, Choi teaches the preservation tube for the sampling swab according to claim 3, with the first cavity and the second cavity. 
Choi does not teach wherein the first cavity is a taper hole, the second cavity is a cylindrical hole, and a depth of the second cavity is greater than a depth of the first cavity.
However, Saint teaches an analogous art of a swab transport apparatus (Saint; Abstract) comprising a first cavity (Saint; col. 4, line 45; Fig. 4; first chamber 62) and a second cavity (Saint; col. 4, line 51; Fig. 4; chamber 64), wherein the first cavity is a taper hole (Saint; col. 4, lines 44-46; Fig. 4; frustoconical shape transition portion 76 disposed intermediate first chamber 62 and reduced diameter portion 66), the second cavity is a cylindrical hole (Saint; Fig. 4), and a depth of the second cavity is greater than a depth of the first cavity (Saint; Fig. 4; examiner notes that the second chamber/cavity is lower than the first chamber/cavity).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the first cavity and second cavity of Choi in the manner of ----the taper hole and the cylindrical hole, respectively, wherein the second cavity is lower/greater in depth than the first cavity as taught by Saint as this is a known and suitable arrangement for the cavity/chamber in the art.  Further, it is a matter of engineering design to arrange the cavity/chamber in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the cavity/chamber to the claimed limitation as Saint teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Modified Choi does not teach the first cavity and the second cavity are partially overlapped to form a first side rib and a second side rib, and a distance between the first side rib and the second side rib is not greater than the smallest diameter of the sampling swab.
However, Greenspan teaches an analogous art of a swab package in a tube (Greenspan; Abstract) comprising a first cavity (Greenspan; Fig. 2; examiner interprets the top half of tube 14 as the first cavity) and a second cavity (Greenspan; Fig. 2; examiner interprets the top half of tube 14 as the second cavity) partially overlapped to form a first side rib and a second side rib (Greenspan; col. 5, line 43; Fig. 2; a one-way valve 32; examiner interprets one side of the valve a the first rib and the second side of the valve as the second rip), and a distance between the first side rib and the second side rib is not greater than the smallest diameter of the sampling swab (Greenspan; Fig. 2).  It would have been obvious to one of ordinary skill in the art to have modified the first cavity and the second cavity of modified Choi to be partially overlapped to form the first rib and the second rib as taught by Greenspan, because Greenspan teaches the valve separates the chamber and allows liquid flow when required (Greenspan; col. 5, line 45-48). 
Regarding claim 18, Choi teaches the preservation tube for the sampling swab according to claim 4, with the first cavity and the second cavity. 
Choi does not teach wherein the first cavity is a taper hole, the second cavity is a cylindrical hole, and a depth of the second cavity is greater than a depth of the first cavity.
However, Saint teaches an analogous art of a swab transport apparatus (Saint; Abstract) comprising a first cavity (Saint; col. 4, line 45; Fig. 4; first chamber 62) and a second cavity (Saint; col. 4, line 51; Fig. 4; chamber 64), wherein the first cavity is a taper hole (Saint; col. 4, lines 44-46; Fig. 4; frustoconical shape transition portion 76 disposed intermediate first chamber 62 and reduced diameter portion 66), the second cavity is a cylindrical hole (Saint; Fig. 4), and a depth of the second cavity is greater than a depth of the first cavity (Saint; Fig. 4; examiner notes that the second chamber/cavity is lower than the first chamber/cavity).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the first cavity and second cavity of Choi in the manner of ----the taper hole and the cylindrical hole, respectively, wherein the second cavity is lower/greater in depth than the first cavity as taught by Saint as this is a known and suitable arrangement for the cavity/chamber in the art.  Further, it is a matter of engineering design to arrange the cavity/chamber in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the cavity/chamber to the claimed limitation as Saint teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Modified Choi does not teach the first cavity and the second cavity are partially overlapped to form a first side rib and a second side rib, and a distance between the first side rib and the second side rib is not greater than the smallest diameter of the sampling swab.
However, Greenspan teaches an analogous art of a swab package in a tube (Greenspan; Abstract) comprising a first cavity (Greenspan; Fig. 2; examiner interprets the top half of tube 14 as the first cavity) and a second cavity (Greenspan; Fig. 2; examiner interprets the top half of tube 14 as the second cavity) partially overlapped to form a first side rib and a second side rib (Greenspan; col. 5, line 43; Fig. 2; a one-way valve 32; examiner interprets one side of the valve a the first rib and the second side of the valve as the second rip), and a distance between the first side rib and the second side rib is not greater than the smallest diameter of the sampling swab (Greenspan; Fig. 2).  It would have been obvious to one of ordinary skill in the art to have modified the first cavity and the second cavity of modified Choi to be partially overlapped to form the first rib and the second rib as taught by Greenspan, because Greenspan teaches the valve separates the chamber and allows liquid flow when required (Greenspan; col. 5, line 45-48). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Irmscher in view of Saint, and in further view of Greenspan.
Regarding claim 16, modified Choi teaches the preservation tube for the sampling swab according to claim 2, with the first cavity and the second cavity. 
Choi does not teach wherein the first cavity is a taper hole, the second cavity is a cylindrical hole, and a depth of the second cavity is greater than a depth of the first cavity.
However, Saint teaches an analogous art of a swab transport apparatus (Saint; Abstract) comprising a first cavity (Saint; col. 4, line 45; Fig. 4; first chamber 62) and a second cavity (Saint; col. 4, line 51; Fig. 4; chamber 64), wherein the first cavity is a taper hole (Saint; col. 4, lines 44-46; Fig. 4; frustoconical shape transition portion 76 disposed intermediate first chamber 62 and reduced diameter portion 66), the second cavity is a cylindrical hole (Saint; Fig. 4), and a depth of the second cavity is greater than a depth of the first cavity (Saint; Fig. 4; examiner notes that the second chamber/cavity is lower than the first chamber/cavity).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the first cavity and second cavity of Choi in the manner of ----the taper hole and the cylindrical hole, respectively, wherein the second cavity is lower/greater in depth than the first cavity as taught by Saint as this is a known and suitable arrangement for the cavity/chamber in the art.  Further, it is a matter of engineering design to arrange the cavity/chamber in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the cavity/chamber to the claimed limitation as Saint teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Modified Choi does not teach the first cavity and the second cavity are partially overlapped to form a first side rib and a second side rib, and a distance between the first side rib and the second side rib is not greater than the smallest diameter of the sampling swab.
However, Greenspan teaches an analogous art of a swab package in a tube (Greenspan; Abstract) comprising a first cavity (Greenspan; Fig. 2; examiner interprets the top half of tube 14 as the first cavity) and a second cavity (Greenspan; Fig. 2; examiner interprets the top half of tube 14 as the second cavity) partially overlapped to form a first side rib and a second side rib (Greenspan; col. 5, line 43; Fig. 2; a one-way valve 32; examiner interprets one side of the valve a the first rib and the second side of the valve as the second rip), and a distance between the first side rib and the second side rib is not greater than the smallest diameter of the sampling swab (Greenspan; Fig. 2).  It would have been obvious to one of ordinary skill in the art to have modified the first cavity and the second cavity of modified Choi to be partially overlapped to form the first rib and the second rib as taught by Greenspan, because Greenspan teaches the valve separates the chamber and allows liquid flow when required (Greenspan; col. 5, line 45-48). 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Flannigan in view of Saint, and in further view of Greenspan. 
Regarding claim 19, modified Choi teaches the preservation tube for the sampling swab according to claim 5, with the first cavity and the second cavity. 
Choi does not teach wherein the first cavity is a taper hole, the second cavity is a cylindrical hole, and a depth of the second cavity is greater than a depth of the first cavity.
However, Saint teaches an analogous art of a swab transport apparatus (Saint; Abstract) comprising a first cavity (Saint; col. 4, line 45; Fig. 4; first chamber 62) and a second cavity (Saint; col. 4, line 51; Fig. 4; chamber 64), wherein the first cavity is a taper hole (Saint; col. 4, lines 44-46; Fig. 4; frustoconical shape transition portion 76 disposed intermediate first chamber 62 and reduced diameter portion 66), the second cavity is a cylindrical hole (Saint; Fig. 4), and a depth of the second cavity is greater than a depth of the first cavity (Saint; Fig. 4; examiner notes that the second chamber/cavity is lower than the first chamber/cavity).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the first cavity and second cavity of Choi in the manner of ----the taper hole and the cylindrical hole, respectively, wherein the second cavity is lower/greater in depth than the first cavity as taught by Saint as this is a known and suitable arrangement for the cavity/chamber in the art.  Further, it is a matter of engineering design to arrange the cavity/chamber in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the cavity/chamber to the claimed limitation as Saint teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Modified Choi does not teach the first cavity and the second cavity are partially overlapped to form a first side rib and a second side rib, and a distance between the first side rib and the second side rib is not greater than the smallest diameter of the sampling swab.
However, Greenspan teaches an analogous art of a swab package in a tube (Greenspan; Abstract) comprising a first cavity (Greenspan; Fig. 2; examiner interprets the top half of tube 14 as the first cavity) and a second cavity (Greenspan; Fig. 2; examiner interprets the top half of tube 14 as the second cavity) partially overlapped to form a first side rib and a second side rib (Greenspan; col. 5, line 43; Fig. 2; a one-way valve 32; examiner interprets one side of the valve a the first rib and the second side of the valve as the second rip), and a distance between the first side rib and the second side rib is not greater than the smallest diameter of the sampling swab (Greenspan; Fig. 2).  It would have been obvious to one of ordinary skill in the art to have modified the first cavity and the second cavity of modified Choi to be partially overlapped to form the first rib and the second rib as taught by Greenspan, because Greenspan teaches the valve separates the chamber and allows liquid flow when required (Greenspan; col. 5, line 45-48). 
Regarding claim 20, Choi teaches the preservation tube for the sampling swab according to claim 6, with the first cavity and the second cavity. 
Choi does not teach wherein the first cavity is a taper hole, the second cavity is a cylindrical hole, and a depth of the second cavity is greater than a depth of the first cavity.
However, Saint teaches an analogous art of a swab transport apparatus (Saint; Abstract) comprising a first cavity (Saint; col. 4, line 45; Fig. 4; first chamber 62) and a second cavity (Saint; col. 4, line 51; Fig. 4; chamber 64), wherein the first cavity is a taper hole (Saint; col. 4, lines 44-46; Fig. 4; frustoconical shape transition portion 76 disposed intermediate first chamber 62 and reduced diameter portion 66), the second cavity is a cylindrical hole (Saint; Fig. 4), and a depth of the second cavity is greater than a depth of the first cavity (Saint; Fig. 4; examiner notes that the second chamber/cavity is lower than the first chamber/cavity).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the first cavity and second cavity of Choi in the manner of ----the taper hole and the cylindrical hole, respectively, wherein the second cavity is lower/greater in depth than the first cavity as taught by Saint as this is a known and suitable arrangement for the cavity/chamber in the art.  Further, it is a matter of engineering design to arrange the cavity/chamber in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the cavity/chamber to the claimed limitation as Saint teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Modified Choi does not teach the first cavity and the second cavity are partially overlapped to form a first side rib and a second side rib, and a distance between the first side rib and the second side rib is not greater than the smallest diameter of the sampling swab.
However, Greenspan teaches an analogous art of a swab package in a tube (Greenspan; Abstract) comprising a first cavity (Greenspan; Fig. 2; examiner interprets the top half of tube 14 as the first cavity) and a second cavity (Greenspan; Fig. 2; examiner interprets the top half of tube 14 as the second cavity) partially overlapped to form a first side rib and a second side rib (Greenspan; col. 5, line 43; Fig. 2; a one-way valve 32; examiner interprets one side of the valve a the first rib and the second side of the valve as the second rip), and a distance between the first side rib and the second side rib is not greater than the smallest diameter of the sampling swab (Greenspan; Fig. 2).  It would have been obvious to one of ordinary skill in the art to have modified the first cavity and the second cavity of modified Choi to be partially overlapped to form the first rib and the second rib as taught by Greenspan, because Greenspan teaches the valve separates the chamber and allows liquid flow when required (Greenspan; col. 5, line 45-48). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796